Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is confusing. The claim recites a fourth resistor, a fifth resistor, a sixth resistor. A first resistor to a third resistor was not previously recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinaga (US 5,392,172).
With regard to claim 1, Yoshinaga discloses in Figure 4 a track and hold circuit that comprises a plurality of switches, a hold capacitor (C5), a differential amplifier (not numbered ), a hold capacitor (C5 Fig.19) that comprises a first resistor connected to a collector electrode of a first transistor of a differential pair, a second  resistor coupled to a  second transistor of the differential pair, a third resistor to which the other end of the first resistor and the other end of the second resistor are connected and connected between the other ends and a power supply; with regard to claim 3, the holding capacitor is connected to the output of the differential amplifier and the supply voltage.
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aschermann (US 3631356) in view of Yoshinoga (US 5,392,172) in view of Koizumi (US 2014/0016949). 
Aschermann discloses in Figure 1 a device that comprises a differential amplifier circuit, that comprises a resistor (fourth resistor 16) connected between transistor 1 and 2, a resistor (fifth resistor 5) and a resistor (sixth resistor 17) coupled to the power supply and collectors of the differential pair. Achermann fails to teach a track and hold circuit that comprises a switch circuit, a hold capacitor.
Yoshinaga discloses in Figure 4 a track and hold circuit that comprises a plurality of switches, a hold capacitor (C5), a differential amplifier (not numbered), a hold capacitor (C5 Fig.19); with regard to claim 4, the hold capacitor is coupled between the output of the differential amplifier and the power supply. Therefore, it would have been obvious to one having ordinary skill in the art to combine the structure of the differential amplifiers of Yoshinaga and Aschermann for the benefit to provide a reliable and controllable differential amplifier output signal.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dendinger discloses a differential amplifier that comprises a .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845